[Cite as State v. Torres, 2018-Ohio-1173.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                        C.A. No.      17CA0038-M

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
ANGEL TORRES                                         COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
        Appellant                                    CASE No.   16CR0361

                                  DECISION AND JOURNAL ENTRY

Dated: March 30, 2018



        SCHAFER, Presiding Judge.

        {¶1}     Defendant-Appellant, Angel Torres, appeals his conviction in the Medina County

Court of Common Pleas. For the reasons that follow, we affirm.

                                                I.

        {¶2}     On June 21, 2016, Trooper Baker of the Ohio State Highway Patrol stopped

Torres for having excessively dark window tint. During the stop, Trooper Baker conducted an

exterior sniff of Torres’ vehicle using his canine partner. The canine alerted to the passenger-

side door. During a search of the vehicle, troopers discovered 110 grams of cocaine inside the

vehicle.

        {¶3}     The Medina County Grand Jury subsequently indicted Torres on one count of

possession of cocaine in violation of R.C. 2925.11(A) and (C)(4)(f), a felony of the first degree.

The indictment included a major drug offender specification pursuant to R.C. 2941.1410 and a
                                                2


forfeiture specification pursuant to R.C. 2981.04. Torres pleaded not guilty and the matter

proceeded through the pretrial process.

       {¶4}    Torres ultimately filed a motion to suppress the evidence seized and any

statements made by Torres as a result of the traffic stop. Following a hearing, the trial court

denied the motion. Torres changed his plea to no contest to the sole charge in the indictment and

the related specifications.    The trial court then found Torres guilty of the charge and

specifications and sentenced him according to law.

       {¶5}    Torres filed this timely appeal, raising one assignment of error for our review.

                                                II.

                                       Assignment of Error

       The trial court erred in denying Mr. Torres’s motion to suppress, thereby
       violating his right to be secure from an unreasonable search and seizure
       under the Fourth and Fourteenth Amendments to the United States
       Constitution, and Article I, Section 14 of the Ohio Constitution.

       {¶6}    In his sole assignment of error, Torres argues that the trial court erred by denying

his motion to suppress. We disagree.

       {¶7}    A motion to suppress evidence presents a mixed question of law and fact. State v.

Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8. “When considering a motion to suppress,

the trial court assumes the role of trier of fact and is therefore in the best position to resolve

factual questions and evaluate the credibility of witnesses.” Id., citing State v. Mills, 62 Ohio

St.3d 357, 366 (1992). Thus, a reviewing court “must accept the trial court’s findings of fact if

they are supported by competent, credible evidence.” Id. at ¶ 8. “Accepting these facts as true,

the appellate court must then independently determine, without deference to the conclusion of

the trial court, whether the facts satisfy the applicable legal standard.” Id., citing State v.

McNamara, 124 Ohio App. 3d 706 (4th Dist.1997).
                                                3


       {¶8}    Following the hearing on Torres’ motion to suppress, the trial court made the

following factual findings. Trooper Jim Baker of the Ohio State Highway Patrol was on duty

stopped in his patrol vehicle in the median of I-71 at milepost 203 watching northbound traffic.

Trooper Baker observed a vehicle with window tint he believed was excessively dark because he

could not see inside the vehicle. Trooper Baker also observed the vehicle to be driving slower

than the maximum speed limit of 70 miles per hour. Trooper Baker subsequently used his radar

gun and clocked the vehicle traveling at 59 miles per hour. Trooper Baker then pulled his patrol

vehicle on to the roadway and began to follow the vehicle. Trooper Baker followed the vehicle

as it exited I-71 and turned left at State Route 83. After the vehicle made the turn, Trooper

Baker activated the overhead lights on his patrol vehicle and initiated a traffic stop at 10:55:30

a.m. for excessive window tint in violation of R.C. 4513.241.

       {¶9}    Trooper Baker approached the vehicle and asked Torres for his driver’s license

and vehicle registration and advised him of the reason for the stop. Trooper Baker then asked

Torres several questions.    While questioning Torres, Trooper Baker observed that Torres

appeared nervous while answering questions because his hands were shaking and he was hesitant

to make eye contact. At 10:59 a.m., Trooper Baker asked Torres to exit the vehicle. Trooper

Baker observed that while Torres was outside the vehicle he was drinking a lot of water and

believed this was because Torres was nervous.

       {¶10} While Torres was outside the vehicle, Sargent Laughlin of the Ohio State

Highway Patrol arrived on the scene as back up for Trooper Baker. At 11:00 a.m., Trooper

Baker explained to Torres that he had his canine partner, Paco, with him and that he was going to

walk the dog around Torres’ vehicle. At 11:01:35, Trooper Baker began a canine sniff for

narcotics. Contemporaneous to Trooper Baker conducting the canine sniff, Sgt. Laughlin was
                                                  4


completing the paperwork to issue a warning to Torres for having excessively tinted windows in

violation of R.C. 4513.241. The canine alerted to the odor of narcotics near the passenger side

doors of Torres’ vehicle. A subsequent search of the vehicle by the troopers found 110 grams of

cocaine in a plastic bag stuffed into a rear passenger seat.

       {¶11} Based on the evidence presented at the hearing, the trial court determined that the

canine sniff began before Sgt. Laughlin had completed the warning and that the canine sniff was

therefore finished before the traffic stop was completed. A review of the record shows that the

trial court’s findings are based on competent credible evidence.

       {¶12} Nonetheless, Torres contends that “[t]he scope of his extended detention was

unreasonable and constitutionally impermissible because there was no reasonable articulable

suspicion of any additional crime.” However, “when detaining a motorist for a traffic violation,

an officer may delay the motorist for a time period sufficient to issue a ticket or a warning. This

measure includes the period of time sufficient to run a computer check on the driver’s license,

registration, and vehicle plates.” (Internal citations and quotations omitted.) State v. Ross, 9th

Dist. Lorain No. 12CA010196, 2012-Ohio-6111, ¶ 8, quoting State v. Davenport, 9th Dist.

Lorain No. 11CA010136, 2012-Ohio-4427, ¶ 6, quoting State v. Batchili, 113 Ohio St. 3d 403,

2007-Ohio-2204, ¶ 12; see Rodriguez v. United States,          U.S.   , 135 S. Ct. 1609, 1612, 191 L.

Ed. 2d 492 (2015) (“A seizure justified only by a police-observed traffic violation, * * *

become[s] unlawful if it is prolonged beyond the time reasonably required to complete th[e]

mission of issuing a [warning] ticket for the violation.”) (Internal quotations and citation

omitted.) “In determining if an officer completed these tasks within a reasonable length of time,

the court must evaluate the duration of the stop in light of the totality of the circumstances and

consider whether the officer diligently conducted the investigation.”                 Ross at ¶ 8,
                                                 5


quoting Davenport at ¶ 6, quoting Batchili at ¶ 12. “[I]f during the limited scope and duration of

the initial stop an officer encounters additional specific and articulable facts that give rise to a

reasonable suspicion of criminal activity beyond that which prompted the stop, the officer may

continue to detain the defendant to investigate those new concerns.” Ross at ¶ 8, quoting State v.

Shook, 9th Dist. Lorain No. 93CA005716, 1994 Ohio App. LEXIS 2631, *10 (June 15, 1994).

       {¶13} In this case, the record indicates that Trooper Baker effectuated the traffic stop at

10:55:30 a.m. with his canine already in the vehicle. Shortly thereafter, Torres handed Trooper

Baker his driver’s license but could not locate his registration or insurance. Less than three

minutes after effectuating the stop, at approximately 10:59:16, Trooper Baker asked Torres to

exit the vehicle and stand by Sgt. Laughlin. Trooper Baker testified that while Sgt. Laughlin

began filling out the paperwork to give Torres a warning for excessive window tint, Trooper

Baker began a canine sniff.       The record shows that the canine sniff began at 11:01:35,

approximately six minutes after Trooper Baker effectuated the traffic stop. The record further

shows that the canine alerted to the odor of narcotics at approximately 11:02:29, seven minutes

after Trooper Baker effectuated the stop. Trooper Baker testified that the official business of the

traffic stop “was ongoing” at the time he conducted the canine sniff, that the dog sniff did not

delay the stop, and that the presence of a second officer helped to speed up the stop.

Additionally, Trooper Baker testified that since Torres did not have proof of insurance or his

registration that Sgt. Laughlin would have had to check that information in LEADS. Trooper

Baker further testified that the time necessary to conduct the traffic stop in this case was

“average” and there was no evidence that Sgt. Laughlin was not diligent or untimely in

completing the warning.
                                                 6


       {¶14} Therefore, under the totality of the circumstances, we conclude that the duration

of the stop in this case was not constitutionally unreasonable since the dog sniff was completed

within the time period sufficient for the warning. See Ross at ¶ 8; see also Batchili at ¶ 14

(concluding that there “simply [was] no evidence to suggest that [the defendant]’s detention for

the traffic violation was of sufficient length to make it constitutionally dubious” where the drug

dog alerted approximately nine minutes into the stop and the traffic citation had not yet been

completed); State v. Jackson, 9th Dist. Lorain No. 14CA010555, 2015-Ohio-2473, ¶ 29-30

(determining that a traffic stop of eight minutes was not impermissibly extended for dog sniff

that occurred after the defendant was removed from the vehicle, searched for weapons, and

placed in the back of the police cruiser).

       {¶15} Torres’ assignment of error is overruled.

                                                III.

       {¶16} Torres’ sole assignment of error is overruled. Therefore, the judgment of the

Medina County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                7


period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JULIE A. SCHAFER
                                                    FOR THE COURT



TEODOSIO, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

ASHLEY L. JONES, Attorney at Law, for Appellant.

S. FORREST THOMPSON, Prosecuting Attorney, and VINCENT V. VIGLUICCI, Assistant
Prosecuting Attorney, for Appellee.